Investor Contacts: Rusty Cloutier President & CEOor Jim McLemore, CFA Sr. EVP and CFO 337.237.8343 Media Contact:Alex Calicchia Chief Marketing Officer 337.593.3008 MIDSOUTH BANCORP, INC. DECLARES REGULAR DIVIDEND Lafayette, La.January 29, 2010/PR Newswire/ The Board of MidSouth Bancorp Inc. ("MidSouth") (NYSE Amex: MSL) announced a cash dividend was declared in the amount of seven cents ($.07) per share to be paid on its common stock on April 1, 2010 to shareholders of record on March 17, 2010. About MidSouth Bancorp, Inc. MidSouth Bancorp, Inc. is a bank holding company headquartered in Lafayette, Louisiana with assets of $948 million as of September 30, 2009.Through our wholly owned subsidiary, MidSouth Bank, N.A., we offer a full range of banking services to commercial and retail customers in south Louisiana and southeast Texas.MidSouth Bank has 35 locations in Louisiana and Texas and more than 50 ATMs.
